NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                            May 7, 2015

      Hon. Douglas H. Pettit                        Hon. Luis V. Saenz
      Attorney At Law                               District Attorney
      680 E. St. Charles Ave., Ste 600              964 E. Harrison
      Brownsville, TX 78521                         Brownsville, TX 78520-7123
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00457-CR
      Tr.Ct.No. 2013-DCR-1953-E
      Style:    Victor Hernandez v. The State of Texas


              Appellant’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Friday, May 15, 2015.
      The Court looks with disfavor on the delay caused by counsel’s failure to timely file a
      brief in this matter.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch